Citation Nr: 0922963	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for residuals of prostate cancer.   
 
2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had a period of active duty for training in the 
Marine Corps Reserve from April 1965 to October 1965.  He 
also had active duty in the Marine Corps from January 1969 to 
March 1970.  The Veteran received various decorations 
evidencing combat including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
granted service connection and a 20 percent rating for 
residuals prostate cancer, effective December 29, 2004.  By 
this decision, the RO also denied the Veteran's claim for SMC 
based on loss of use of a creative organ.  

The of entitlement to SMC based on loss of use of a creative 
organ is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

Since the effective date of service connection on December 
29, 2004, the Veteran's service-connected residuals of 
prostate cancer have been manifested by urinary frequency 
with a daytime voiding interval of less than one hour, or 
awakening to void five or more times per night.  His 
residuals of prostate cancer have not been manifested by 
renal dysfunction.  


CONCLUSION OF LAW

The criteria for an initial rating in of 40 percent for 
residuals of prostate cancer have been met continuously since 
service connection for that disorder became effective on 
December 29, 2004.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a February 2005 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The case was last readjudicated in April 2008.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The RO has rated the Veteran's residuals of prostate cancer 
under Diagnostic Code 7528, which pertains to malignant 
neoplasms of the genitourinary system and provides for up to 
a 100 percent disability rating.  It also provides that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  38 C.F.R. § 4.115b.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 
4.115a.  

The Veteran was not assigned an initial 100 percent rating 
for his residuals of prostate cancer, as he had not had any 
active malignancy for more than one year prior to filing his 
claim for service connection.  38 C.F.R. § 4.115b.  As the 
Veteran has not had any active malignancy at any time since 
filing his claim for service connection, the Board finds that 
an assignment of a 100 percent disability rating under 
Diagnostic Code 7528 for the Veteran's residuals of prostate 
cancer would not be appropriate at any point since the 
effective date of service connection.  Accordingly, his 
disability will be rated on residuals such as voiding 
dysfunction or renal dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day. 38 C.F.R. § 4.115a.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.  

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every two to three months.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year. 38 C.F.R. § 4.115a.  

Urinary tract infections requiring drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function.  38 C.F.R. § 4.115a.  

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 warrants a 30 percent 
evaluation. Renal dysfunction resulting in albuminuria with 
some edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under diagnostic 
code 7101 warrants a 60 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, warrants an 80 
percent evaluation.  Finally, renal dysfunction that requires 
regular dialysis, or precludes more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent evaluation.  
38 C.F.R. § 4.115a.

The medical evidence associated with the claims file does not 
reflect that the Veteran has experienced renal dysfunction or 
recent urinary tract infections.  Accordingly, the Board 
concludes that voiding dysfunction is the Veteran's 
predominant complaint.  

Private treatment records dated from August 2003 to February 
2005 show treatment for disorders including residuals of 
prostate cancer.  

A March 2005 VA genitourinary examination report noted that 
the Veteran reported that he had trouble with urination years 
ago and that it progressed and worsened.  He stated that he 
had been seeing a private urologist for his prostate and 
that, at first, he was diagnosed with an enlarged prostate, 
but that his prostate specific antigen (PSA) rose over the 
years.  The Veteran indicated that his urologist told him 
that his options were surgery or to have radiation and 
chemotherapy.  He related that he had forty-two days of 
radiation and chemotherapy and that his last treatment was 
one year earlier.  He reported that due to his prostate 
problem, he had been urinating more and that he did not feel 
like his bladder was emptied out.  The Veteran stated that he 
presently urinated twelve times per day and that before he 
had cancer, when he was young, he would urinate approximately 
three to five times per day.  He indicated that, on occasion, 
he would leak because he would hold his urine when he should 
actually go to the bathroom.  He reported that he had 
weakness and that he was exhausted.  The Veteran noted that 
he would sleep for six to seven hours a night and would then 
get up and eat his breakfast and then go back to sleep for 
three more hours.  

The examiner indicated that the Veteran denied that he had 
urinary hesitancy, dysuria, or hematuria.  It was noted that 
the Veteran also denied that he had incontinence and that he 
denied that he had pain with urination or any pain in the 
abdomen or pelvic areas.  The examiner stated that erectile 
dysfunction was not a concern for the Veteran, so it was not 
addressed by him.  The examiner reported that there was no 
history of urinary tract infections, renal colic, bladder 
stones, or nephritis.  It was noted that the Veteran had not 
been hospitalized for any urinary tract disease in the past 
year and that he did not use a catheter.  The examiner stated 
that he could not measure the affect of the Veteran's 
residuals of prostate cancer on his work because he was 
unemployed.  The examiner indicated that the Veteran reported 
that he had never had uroflowmetry studies of his voiding 
after his prostate cancer diagnosis.  

The examiner reviewed the Veteran's medical history as to his 
prostate cancer in some detail.  The examiner noted that the 
Veteran's blood pressure was 110/78 and that his pulse was 
80.  The examiner indicated that the Veteran's lungs were 
clear to auscultation and that his heart/vessels had a 
regular rhythm and rate.  The examiner noted that she had 
requested a consult for the Veteran to have uroflowmetry 
studies done because he had urinary frequency and he felt 
that he still had urine his bladder post voiding.  The 
impression was prostate cancer with residuals of urinary 
frequency.  The examiner noted that the Veteran was status 
post his chemotherapy and radiation treatments which ended 
one year earlier.  The examiner commented that the Veteran's 
prostate cancer was due to his military service and that his 
urinary frequency was the result of his prostate cancer.  The 
examiner stated that the Veteran's prostate cancer had 
decreased his quality of life because he was weak daily and 
because he had urinary frequency.  In a March 2005 addendum, 
the examiner and another physician, indicated that they were 
not providing therapeutic management for the Veteran's 
urinary frequency, so uroflowmetry would not be ordered with 
the evaluation.  

Private treatment records dated from October 2007 to November 
2007 referred to continued treatment.  

The most recent November 2007 VA genitourinary examination 
report noted that the Veteran was diagnosed with prostate 
cancer in September 2001 and that he was closely followed by 
his private urologist.  The examiner listed the Veteran's 
medical history in some detail.  The Veteran reported that he 
was very nervous and anxious and that he didn't sleep because 
of his prostate cancer diagnosis.  He stated that his PTSD 
was worse after his diagnosis of prostate cancer.  He 
indicated that he had persistent urinary frequency and 
complete erectile dysfunction.  The Veteran reported that he 
had some frequent daytime urinary frequency which he 
described as seven to eight times per day.  He also stated 
that he had nocturnal urinary frequency of three to five 
times nightly.  It was noted that the Veteran denied any 
urinary incontinence.  It was also reported that the Veteran 
denied that he had any insomnia, fatigue, lethargy, hot 
flashes, weight loss, or anorexia.  

The examiner reported that there was no history of 
hospitalization or surgery and no history of trauma to the 
Veteran's genitourinary system.  The examiner indicated that 
the Veteran did have a history of a neoplasm and that he was 
diagnosed with prostate carcinoma, clinical stage PSA 19.1, 
Gleason grade [3+3] (adenocarcinoma) in August 2001, status 
post external beam radiation therapy after preradiation 
hormonal therapy with Zoladez IM for three months in December 
2002.  The examiner indicated that the Veteran's most recent 
PSA in July 2007 was 0.66.  It was reported that there was 
apparently no evidence of disease or recurrence.  The 
examiner stated that the Veteran was currently closely 
followed by a private urologist and that he underwent 
periodic prostate/PSA examinations.  The examiner reported 
that there were no general systemic symptoms due to the 
Veteran's genitourinary disease.  The examiner stated that 
the Veteran did have urinary symptoms.  It was noted that the 
Veteran did not have urinary urgency; hesitancy or difficulty 
starting his stream; a weak or intermittent stream; dysuria; 
dribbling; hematuria; urine retention; or urethral discharge.  
The examiner indicated that the Veteran did have straining 
with urination and that he had urinary frequency, with a 
daytime voiding interval of less than one hour.  The examiner 
stated that the Veteran also had nocturia with four voidings 
per night.  It was noted that the Veteran had never had renal 
colic.  

The examiner reported that the Veteran did not have urinary 
leakage and that there was no history of recurrent urinary 
tract infections or history of obstructed voiding.  The 
examiner stated that the Veteran also did not have a history 
of urinary tract stones and that there was no history of 
renal dysfunction or renal failure.  It was also noted that 
there was no history of acute nephritis or hydronephrosis.  
The examiner reported that the Veteran did have erectile 
dysfunction and that it was most likely of a multifactorial 
etiology rather than because of prostate cancer.  The 
examiner provided a rationale for his opinion.  

The examiner reported that the Veteran was moderately obese 
and in no acute distress.  It was noted that the Veteran had 
a normal posture and fair personal hygiene.  The examiner 
stated that the Veteran's blood pressure was 108/80 and that 
his pulse was 72.  The examiner indicated that the Veteran 
did not have abdominal or flank tenderness and that his 
bladder examination was normal.  It was also noted that the 
Veteran had normal anus and rectal walls as well as urethra 
examinations.  The examiner reported that the Veteran had 
normal perineal sensation and that there was no peripheral 
edema.  It was noted that the Veteran had normal penis and 
testicles examinations.  The examiner stated that the 
Veteran's prostate examination was not normal and that his 
prostate gland was nonpalpable.  The examiner indicated that 
the epididymis/spermatic cord/scrotum and seminal vesicles 
examinations were all normal.  The examiner remarked that 
there were no residuals of the neoplasm and of its treatment.  
The laboratory results showed a blood urea nitrogen (BUN) of 
18 mg/dl and a creatinine level of 1.4 mg/dl.  The PSA level 
was 0.06 ng/ml and that the albumin level was 4.3 g/dl.  

The examiner reported that the Veteran was not employed and 
that he retired in 1991.  It was noted that he had a knee 
problem that lead to a disability retirement from his job 
with the post office.  The examiner noted that the Veteran 
also had PTSD that was rated as 100 percent disabling.  The 
examiner indicated that the Veteran reported that his 
residuals of prostate cancer did not have any effects on his 
usual daily activities.  The diagnoses included prostate 
carcinoma, clinical stage PSA 19.1, Gleason grade [3+3] 
(adenocarcinoma) in August 2001, status post external beam 
radiation therapy after preradiation hormonal therapy with 
Zoladez IM for three months in December 2002.  It was 
reported that there was apparently no evidence of disease or 
recurrence.  The examiner stated that the Veteran was 
currently closely followed by a private urologist and that he 
underwent periodic prostate/PSA examinations.  The examiner 
also indicated that the Veteran had erectile dysfunction of a 
multifactorial etiology rather than because of prostate 
cancer and its related treatments being the sole cause.  The 
examiner provided a rationale for his opinion as to the 
erectile dysfunction.  

Viewing all the evidence, the Board finds that continuously 
since the effective date of service connection on December 
29, 2004, there is a reasonable basis for finding that the 
criteria for a 40 percent rating for the Veteran's residuals 
of prostate cancer are met.  As noted above, the medical 
evidence indicates that voiding dysfunction is the Veteran's 
predominant complaint regarding his residuals of prostate 
cancer.  The Board observes that the Veteran does not have 
renal dysfunction or any recent urinary infections.  The 
Board notes, however, that the Veteran has been shown to have 
voiding dysfunction, or more specifically, urinary frequency.  
The most recent November 2007 VA genitourinary examination 
report noted that the Veteran had some frequent daytime 
urinary frequency which he described as seven to eight times 
per day.  He also stated that he had nocturnal urinary 
frequency of three to five times nightly.  The examiner 
indicated that the Veteran did have straining with urination 
and that he had urinary frequency, with a daytime voiding 
interval of less than one hour.  The examiner also stated 
that the Veteran had nocturia with four voidings per night.  
The Board also observes that the March 2005 VA genitourinary 
examination report noted that the Veteran reported that he 
presently urinated twelve times per day.  The Board notes, 
therefore, that there is evidence that the Veteran has 
urinary frequency with a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night, as required for 40 percent rating pursuant to 38 
C.F.R. § 4.115a.  The evidence clearly indicates that the 
Veteran has a daytime voiding interval of less than one hour.  

The Board observes that the evidence does not indicate that 
the Veteran has continual urine leakage or urinary 
incontinence requiring the use of an appliance or wearing of 
absorbent material which must be changed more than 4 times 
per day as required for a higher 60 percent rating pursuant 
to the criteria for urine leakage under 38 C.F.R § 4.115a.  
Additionally, the criteria as to obstructive voiding and 
urinary tract infections do not provide for a rating in 
excess of 40 percent.  See 38 C.F.R. § 4.115a.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
Veteran's residuals of prostate cancer have continuously been 
40 percent disabling since December 29, 2004, when service 
connection for that disorder became effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The evidence does not reflect that the 
Veteran's residuals of prostate cancer, have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

Thus, an increased rating to 40 percent, continuously since 
December 29, 2004, for residuals of prostate cancer, is 
granted.  The Board has considered the benefit-of-the-doubt 
rule in making the current decision.  38 U.S.CA. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  







ORDER

A higher rating of 40 percent, but not greater, is granted 
for residuals of prostate cancer continuously since the 
effective date of service connection on December 29, 2004, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  


REMAND

The remaining issue on appeal is entitlement to SMC based on 
loss of use of a creative organ.  The Board finds that there 
is a further VA duty to assist the Veteran in developing 
evidence pertinent to this claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  

The November 2007 VA genitourinary examination report noted 
that the Veteran's claims file was reviewed.  The examiner 
indicated that the Veteran's erectile dysfunction was of a 
mutifactorial etiology rather than due to his prostate 
cancer.  The examiner stated that the Veteran reported that 
before being treated for prostate cancer, he had a history of 
erectile dysfunction and age related loss of libido for the 
past nine to ten years.  The examiner reported that the 
Veteran had preexisting known coronary artery disease, status 
post myocardial infarction and possible cardiac 
catheterization in the past, as well as multiple other 
cardiovascular risk factors (hypertension and hyperlipidemia 
with obesity, as well as prolonged smoking in the past) that 
were preexisting by many years (ten to fifteen years) his 
diagnosis of prostate cancer six years ago.  The examiner 
stated that, therefore, overall the Veteran's erectile 
dysfunction, being a preexisting condition, was most likely 
contributed greatly from his vascular etiology secondary to 
multiple other preexisting cardiovascular risk factors rather 
than prostate cancer and its related treatment.  The examiner 
stated that, however, prostate carcinoma and its related 
treatments of external beam radiation therapy and hormonal 
therapy were the known causes to aggravate this condition.  

The Board observes that although the VA examiner noted that 
the Veteran reported that he had a history of erectile 
dysfunction and age related loss of libido for the past nine 
to ten years, there is no evidence of record showing a 
diagnosis of erectile dysfunction prior to the Veteran's 
treatment for prostate cancer.  Additionally, the VA examiner 
stated that prostate cancer and its related treatments were 
known causes to aggravate erectile dysfunction, but he did 
not specifically address whether the Veteran's erectile 
dysfunction, if preexisting, was actually aggravated by his 
service-connected residuals of prostate cancer.  

Further, the Board notes that a November 2008 statement from 
D. R Kelley, M.D., reported that the Veteran had been a 
patient of his for many years.  Dr. Kelley stated that the 
Veteran was diagnosed with prostate cancer and was treated 
with radiation therapy in 2002.  Dr. Kelley indicated that 
the diagnosis and treatment of prostate cancer could be 
associated with erectile dysfunction and were equally likely 
to create erectile dysfunction as was his vascular condition.  

The Board observes that there is no indication that Dr. 
Kelley reviewed the Veteran's claims file in providing his 
opinion.  Additionally, Dr. Kelley's opinion was not of 
record at the time of the November 2007 VA genitourinary 
examination and appears to contradict the opinion provided at 
that time by the VA examiner.  Further, Dr. Kelley did not 
specifically address whether there was any aggravation of any 
preexisting erectile dysfunction.  

The Board notes, therefore, that the Veteran should be 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claim for SMC based on loss 
of use of a creative organ.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that subsequent to the issuance 
of the April 2008 supplemental statement of the case, 
additional medical evidence (the November 2008 statement from 
Dr. Kelley), was submitted directly to the Board from the RO 
and was never considered by the RO.  The Veteran has not 
specifically submitted a waiver with regard to initial RO 
consideration of this record.  Thus, the case will also be 
remanded to allow for initial consideration of the evidence 
and for a supplemental statement of the case.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Accordingly, these issues are REMANDED for the following:  

1.  Schedule the Veteran for an 
examination by a physician to determine 
whether the Veteran has loss of use of a 
creative organ due to his service-
connected residuals of prostate cancer.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted and the findings 
reported in detail.  Based on a review 
claims file, examination of the Veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater probability) that the Veteran 
has loss of use of a creative organ due to 
his service-connected residuals of 
prostate cancer.  The examiner should also 
opine as to whether the Veteran's service-
connected residuals of prostate cancer 
aggravated (permanently worsened beyond 
the natural progression) his erectile 
dysfunction (or any preexisting erectile 
dysfunction).  The examiner should 
specifically comment on the medical 
opinions provided by the VA examiner in 
November 2007 and by Dr. Kelley.

2.  Thereafter, readjudicate the claim for 
entitlement to SMC based on the loss of 
use of a creative organ.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case, which 
takes into account all evidence submitted 
since the last supplemental statement of 
the case (including evidence submitted 
directly to the Board), to the Veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


